            Case 1:20-cv-00120-EGS Document 13 Filed 07/20/20 Page 1 of 2




                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA


 CENTER FOR BIOLOGICAL DIVERSITY,

    Plaintiff,
                                                          Civ. A. No. 20-0120 (EGS)
        v.

 U.S. DEPARTMENT OF ENERGY,

    Defendant.


                                  JOINT STATUS REPORT

       Pursuant to the Court’s June 22, 2020, Minute Order, the parties, through counsel,

provide this Joint Status Report. As requested by Plaintiff, Defendant U.S. Department of

Energy has been working on a draft Vaughn index that will explain the basis for the withholdings

in the documents that Plaintiff identified in its June 18 letter. A draft Vaughn index is underway,

and Defendant currently anticipates sending the Vaughn index to Plaintiff on or around August

19, 2020.

       In order to give Plaintiff sufficient time to review the Vaughn index, and to accommodate

summer vacation schedule, the parties propose to file another Joint Status Report on or before

August 31, 2020, with a status update and proposed schedule for further proceedings. A

Proposed Order is Attached.
        Case 1:20-cv-00120-EGS Document 13 Filed 07/20/20 Page 2 of 2




Dated: July 20, 2020                          Respectfully submitted,

                                              MICHAEL R. SHERWIN
 /s/ Howard M. Crystal                        Acting United States Attorney
HOWARD M. CRYSTAL
(D.C. Bar No. 446189)                         DANIEL F. VAN HORN
ANCHUN JEAN SU                                D.C. Bar No. 924092
((DC Bar No. CA285167)                        Chief, Civil Division

CENTER FOR BIOLOGICAL DIVERSITY               By: /s/ Daniel P. Schaefer
1411 K Street N.W., Suite 1300                DANIEL P. SCHAEFER
Washington, D.C. 20005                        D.C. Bar No. 996871
Telephone: 202-809-6926                       Assistant United States Attorney
Email: hcrystal@biologicaldiversity.org       555 4th Street, N.W.
                                              Washington, D.C. 20530
Attorney for Plaintiff                        (202) 252-2531
                                              Daniel.Schaefer@usdoj.gov

                                              Counsel for Defendant




                                          2
